             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 1 of 35



     Adam S. Lurie (pro hac vice pending)
 1
     Sean P. Mooney (pro hac vice pending)
 2   LINKLATERS LLP
     1290 Avenue of the Americas
 3   New York, NY 10104
     Telephone: (212) 903-9000
 4   Facsimile: (212) 903-9100
     adam.lurie@linklaters.com
 5
     sean.mooney@linklaters.com
 6
     Ryan W. Koppelman (CA State Bar No. 290704)
 7   ALSTON & BIRD LLP
     1950 University Avenue, Suite 430
 8   East Palo Alto, CA 94303
 9   Telephone: (650) 838-2000
     Facsimile: (650) 838-2001
10   ryan.koppelman@alston.com

11   Attorneys for Plaintiff GENFIT S.A.
12
                                    UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      GENFIT S.A.,
                                                      Case No.
16
                                      Plaintiff,
17                                                    COMPLAINT FOR DAMAGES AND
                               v.                     EQUITABLE RELIEF
18
      CYMABAY THERAPEUTICS, INC.; AND DOES            JURY TRIAL REQUESTED
19    1–10,
20                                    Defendants.
21

22

23

24

25
26

27

28
               Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 2 of 35



 1                  Plaintiff GENFIT S.A. (“GENFIT” or “Plaintiff”) files this Complaint against Defendant
 2   CymaBay Therapeutics, Inc. (“CymaBay”) and Does 1 through 10 (together with CymaBay,
 3   “Defendants”) for trade secret misappropriation as follows:
 4                                              INTRODUCTION
 5           1.     CymaBay’s Chief Regulatory and Compliance Officer and a leading doctor overseeing
 6   GENFIT’s most important clinical drug trial caused CymaBay to willfully and maliciously misappropriate
 7   GENFIT’s trade secrets. Their conduct was brazen, illegal, and contrary to CymaBay’s own hollow public
 8   claims that it seeks to “outperform” its “competition fairly and honestly” and “not through unethical or
 9   illegal business practices,” such as “[a]cquiring proprietary information from others through improper
10   means.”
11           2.     In July 2020, CymaBay’s Chief Regulatory and Compliance Officer, Klara Dickinson
12   (“Compliance Officer Dickinson”), surreptitiously acquired from Dr. Gideon Hirschfield GENFIT’s trade
13   secret protocol (the “Protocol”) for an important clinical trial. The Protocol related to a Phase 3 clinical
14   trial of elafibranor to treat primary biliary cholangitis (“PBC”), a severe liver disease with no effective
15   therapies that could present a market opportunity of up to $1 billion by 2025, and up to $1.5 billion by
16   2035.
17           3.     Instead of refusing the trade secret Protocol and deleting it from her files as she knew was
18   required, Compliance Officer Dickinson acquired the trade secret Protocol from Dr. Hirschfield. When
19   Compliance Officer Dickinson acquired the trade secret Protocol, it was repeatedly labeled
20   “CONFIDENTIAL,” and the trade secret Protocol was attached to an e-mail that Dr. Hirschfield
21   forwarded from GENFIT itself, and this e-mail from GENFIT, as well as the Confidential Disclosure
22   Agreement Dr. Hirschfield signed, expressly “prohibited” Dr. Hirschfield from providing the trade secret
23   Protocol to any other party. CymaBay then further misappropriated the trade secret Protocol, including
24   through its disclosure within CymaBay and to other parties.
25           4.     This misappropriation occurred at a critical time in light of CymaBay’s cratering business.
26   CymaBay is a biopharmaceutical company, like GENFIT, and is GENFIT’s direct competitor. A few
27   months before CymaBay misappropriated the trade secret Protocol, CymaBay announced that it expected
28   to incur “substantial losses” for “the foreseeable future” and that “there can be no assurance that we will
                                                         -1-
                                                    COMPLAINT
               Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 3 of 35



 1   ever generate sufficient revenue to achieve and sustain profitability.” To turn around CymaBay, CymaBay
 2   was counting on the development of a new drug, seladelpar, to compete with GENFIT’s elafibranor. This
 3   effort too, though, was flailing. Shortly before CymaBay misappropriated the trade secret Protocol, the
 4   U.S. Food and Drug Administration (“FDA”) placed a formal clinical hold on seladelpar and CymaBay
 5   suspended its Phase 3 studies of seladelpar, resulting in a reported 75% decline in the value of CymaBay
 6   securities.
 7           5.     However, in July 2020, the very same month that CymaBay misappropriated the trade
 8   secret Protocol, the FDA lifted the clinical hold on seladelpar, allowing CymaBay to resume its clinical
 9   programs in PBC and other liver-related diseases. In August 2020, CymaBay announced positive topline
10   results from an earlier-terminated Phase 3 seladelpar study in PBC, “ENHANCE,” for those patients who
11   completed 12 and 26 weeks of the 52-week study. In August 2020, CymaBay also announced positive
12   results from a Phase 2 study of seladelpar in PBC.
13           6.     In October 2020, now in possession of the GENFIT trade secret Protocol, CymaBay
14   reinitiated a previously-terminated Phase 3 study of seladelpar in PBC, “ASSURE.” In early November
15   2020, CymaBay further announced that Dr. Hirschfield would be delivering a presentation on behalf of
16   CymaBay and “sharing additional results from the ENHANCE study as [they] focus on initiating a new
17   global Phase 3 study to support the registration of seladelpar for PBC.” Shortly thereafter, CymaBay
18   announced that it made “significant progress” in designing this new Phase 3 study, called “RESPONSE,”
19   in “the third quarter and through early November 2020.” This is the very same time period during which
20   CymaBay misappropriated GENFIT’s trade secret Protocol. CymaBay expects to begin enrolling patients
21   in that new Phase 3 study in the first quarter of 2021.
22           7.     After   receiving    an   anonymous        whistleblower   report   concerning   CymaBay’s
23   misappropriation of the trade secret Protocol, GENFIT immediately confronted CymaBay. In response,
24   CymaBay effectively admitted to GENFIT that CymaBay had misappropriated the trade secret Protocol,
25   conceding that CymaBay improperly acquired and disclosed it. CymaBay, however, concealed from
26   GENFIT the seriousness of CymaBay’s misappropriation, including that: (a) it was Compliance Officer
27   Dickinson who improperly obtained the trade secret Protocol within CymaBay; (b) it was Dr. Hirschfield
28   who improperly provided the trade secret Protocol to Compliance Officer Dickinson; and (c) CymaBay
                                                     -2-
                                                COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 4 of 35



 1   viewed Compliance Officer Dickinson as “integral” to CymaBay’s “efforts to bring seladelpar” to the
 2   market. CymaBay otherwise refused to provide GENFIT additional information about CymaBay’s
 3   misappropriation, and rejected GENFIT’s request that CymaBay consent to an audit by an independent,
 4   neutral third party. Despite purporting to cooperate with GENFIT, CymaBay’s refusals as set forth above
 5   continued through the end of October 2020. GENFIT was left with no alternative but to continue
 6   investigating CymaBay’s misappropriation, and then to protect its critical trade secrets and vindicate its
 7   rights through the instant matter.
 8          8.      For these reasons and those set forth below, GENFIT brings this action against CymaBay
 9   and Does 1 through 10 for trade secret misappropriation, in violation of the Defend Trade Secrets Act, 18
10   U.S.C. § 1836, et seq., and California Uniform Trade Secrets Act, Cal. Civ. Code § 3426, et seq., and for
11   other violations of California common law.
12                                                  PARTIES
13          9.      Plaintiff GENFIT is a French corporation with its principal place of business located at
14   Parc Eurasanté, 885, avenue Eugène Avinée, 59120 Loos, France.
15          10.     Defendant CymaBay is a Delaware corporation with its principal place of business located
16   at 7575 Gateway Blvd., Suite 110, Newark, California 94560.
17          11.     The true names and capacities, whether individual, corporate, partnership, associate, or
18   otherwise of Defendants sued herein as DOES 1 through 10, are unknown to Plaintiff, who sues those
19   Defendants by fictitious names. Plaintiff is informed and believes, and thereon alleges, that each of the
20   fictitiously-named Defendants is responsible for the unlawful conduct alleged herein, which proximately
21   caused Plaintiff’s injuries and damages. When Plaintiff ascertains the true names and capacities of DOES
22   1 through 10, this Complaint will be amended to include those Defendants’ true names and other relevant
23   information.
24                                                JURISDICTION
25          12.     This Court has original subject matter jurisdiction over this action pursuant to the Defend
26   Trade Secrets Act, 18 U.S.C. § 1836 and 28 U.S.C. § 1331.
27

28
                                                      -3-
                                                   COMPLAINT
               Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 5 of 35



 1           13.     This Court has supplemental jurisdictional over GENFIT’s California state law claims
 2   pursuant to 28 U.S.C. § 1367. These state law claims derive from a common nucleus of operative facts
 3   and are so related that they form part of the same case or controversy.
 4           14.     This Court also has diversity subject matter jurisdiction pursuant to 28 U.S.C.
 5   § 1332 because there is complete diversity of citizenship between the parties and the amount in
 6   controversy exceeds $75,000.
 7           15.     The Court has personal jurisdiction over Defendant CymaBay because its principal place
 8   of business is in this State.
 9                                                     VENUE
10           16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendant CymaBay
11   has its principal place of business in Newark, California, which is within the Northern District of
12   California, and conducts business in this District.
13           17.     Venue is also proper because a substantial part of the events or omissions giving rise to the
14   claims herein occurred in the Northern District of California, and because a substantial part of the
15   improperly obtained property that is the subject of the claims is situated in the Northern District of
16   California. Defendant CymaBay acquired, viewed and disclosed the misappropriated trade secrets in this
17   District. GENFIT is also informed and believes that its trade secrets reside in this District on, at minimum,
18   Defendant CymaBay’s computer hardware, software and/or within the knowledge of Defendant
19   CymaBay’s employees and agents.
20                                      INTRADISTRICT ASSIGNMENT
21           18.     This is an action for trade secret misappropriation, which is a claim involving Intellectual
22   Property Rights. Pursuant to Civil L.R. 3-2(c), this action should be assigned on a district-wide basis.
23                        FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
24   A.      GENFIT And elafibranor, GENFIT’s Leading Drug Candidate For Serious Liver-Related
25           Diseases
             19.     GENFIT is a late-stage clinical biopharmaceutical company dedicated to the discovery and
26
     development of innovative drug candidates and diagnostic solutions targeting metabolic and liver-related
27
     diseases where there is considerable unmet medical need. For over 20 years, GENFIT has been a leader
28
                                                       -4-
                                                    COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 6 of 35



 1   in the field of nuclear receptor-based drug discovery. Its drug discovery efforts are based on selecting
 2   appropriate nuclear receptors as targets and utilizing rational drug design to optimize its drug candidates.
 3          20.     GENFIT’s most advanced drug candidate is elafibranor, which it has spent nearly 20 years
 4   and hundreds of millions of dollars developing. Since 2016, GENFIT had been evaluating elafibranor in
 5   a pivotal Phase 3 clinical trial as a potential treatment for nonalcoholic steatohepatitis (“NASH”).
 6   However, in May 2020 GENFIT announced that the Phase 3 clinical trial of elafibranor in NASH did not
 7   meet the predefined primary endpoint of NASH resolution without worsening of fibrosis.
 8          21.     After undertaking a comprehensive analysis of the full interim dataset and conducting
 9   additional analyses, GENFIT decided in July 2020 to end its clinical development of elafibranor in NASH
10   given the low probability of success compared to the required expense necessary for further development.
11          22.     However, elafibranor remains GENFIT’s leading drug candidate to treat PBC. PBC can
12   result in cirrhosis and other serious liver complications that may result in the need for liver transplant.
13   The current market size for second line therapies in PBC is currently estimated at ~$300 million, and is
14   expected to grow to up to $1 billion by 2025 and could reach $1.5 billion by 2035.
15          23.     There is currently no cure for PBC, and the two drugs currently approved for the treatment
16   of PBC are limited because of drug intolerance, lack of patient response, and safety issues.
17          24.     Based on clinical data, GENFIT believes elafibranor can provide benefits for patients with
18   PBC without significant side effects, such as the serious liver injury or death and pruritus that have been
19   associated with approved PBC treatments.
20          25.     Due to its limited resources, GENFIT must decide which product candidates to pursue and
21   the amount of resources to allocate to each, and these strategic decisions can affect the development or
22   timing of its business prospects. GENFIT’s corporate strategy is currently focused on, among other areas,
23   the development of elafibranor in PBC, and its business currently depends substantially on the successful
24   development and commercialization of elafibranor.
25   B.     GENFIT Diligently Protects Its Trade Secrets And Other Intellectual Property
26          26.     Because GENFIT operates in the highly competitive biopharmaceutical industry, it relies
27   on numerous measures to protect its trade secrets and other intellectual property. Protecting its trade
28   secrets and other intellectual property is critical to GENFIT’s business, and the unauthorized disclosure
                                                           -5-
                                                     COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 7 of 35



 1   of that information threatens its very viability. For this reason, GENFIT takes all reasonable measures to
 2   guard its trade secrets, and took all such reasonable measures to protect the secrecy of the Protocol at issue
 3   here.
 4           27.     For example, under French labor law, all employees of GENFIT are bound by its “Internal
 5   Rules of Procedure” (Règlement Intérieur). The Internal Rules of Procedure provide in relevant part that
 6   due to GENFIT’s research activities and status as a listed company, all documents and information related
 7   to its activities and economic situation, including its trade secrets, are confidential, and that all documents
 8   and materials available to employees in the course of their work are confidential and may not be disclosed
 9   to third parties external to GENFIT. The Internal Rules of Procedure further mandate that employees
10   must exercise the utmost discretion outside GENFIT with respect to all scientific, technical, financial,
11   organizational or strategic information to which they are privy in the course of their work, and in particular
12   to the extent the information relates to GENFIT and GENFIT’s clients, patents, protocols and work
13   processes and procedures. A violation of the Internal Rules of Procedure is subject to disciplinary
14   measures, including criminal prosecution.
15           28.     Further, GENFIT’s Code of Business Conduct and Ethics forbids employees from
16   disclosing or distributing the company’s trade secrets and other confidential information, including among
17   other things scientific and clinical data, manufacturing, preclinical results and programs, designs, and
18   databases, unless authorized by GENFIT or if required by law. Employees must also return all such
19   confidential and/or proprietary information in their possession to GENFIT at the end of their employment.
20           29.     In addition, GENFIT executes employment contracts with all of its employees, including
21   employees of GENFIT and its wholly-owned U.S. subsidiary, GENFIT Corp. These employment
22   contracts contain confidentiality provisions that protect GENFIT’s trade secrets, and which provide in
23   relevant part that:
24           Except as Employee’s job duties . . . may require, Employee shall not during Employee’s
25           employment or ever after termination of employment (for whatever reason) disclose or
             divulge to anyone (including a prospective or future employer) in any form (including a
26           statement to the press or in any publication authored by or at direction of or with the
             assistance of Employee) or forum (including Internet “chat rooms” or websites) or use any
27           trade secrets of [GENFIT] or for a period of two (2) years after termination of employment
             so disclose or use any confidential business information that Employee received or
28           developed during the course of Employee’s employment relating to [GENFIT’s] drugs and
                                                        -6-
                                                   COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 8 of 35



            biomarkers candidates, research techniques and/or methodology, customer selling
 1
            approaches, customer lists, customer preferences or identity of any customer, pricing
 2          structure, business process, computer programs, management information system, business
            or financial plans or reports, or other matters which are of a secret or confidential nature.
 3
            30.     Employees are also bound by GENFIT’s “clean desk” policy, and must secure any
 4
     confidential or proprietary GENFIT information (including trade secrets) in a locked cabinet at the end of
 5
     each work day. Employees similarly cannot take such information home with them without permission
 6
     from a manager. Relatedly, all documents, including the Protocol, containing confidential information
 7
     are clearly marked as such. GENFIT also maintains a color-coding system to indicate the level of secrecy
 8
     attached to particular documents, and under this system the cover page of such documents must also
 9
     clearly indicate who has authority to review it.
10
            31.     GENFIT also relies on confidentiality and non-disclosure as well as intellectual property
11
     assignment agreements with its sponsored researchers, consultants, advisors, and potential collaborators.
12
            32.     These agreements require that the other party keep secret and not disclose to third parties
13
     all trade secrets the party developed or that GENFIT made known to the party during the course of the
14
     party’s relationship with GENFIT. These agreements also require disclosure and assignment to GENFIT
15
     of ideas, developments, discoveries and inventions, including trade secrets, important to its business and
16
     vest GENFIT with exclusive ownership over all such information developed during the course of the
17
     party’s relationship with GENFIT.
18
            33.     GENFIT’s policy is to require that such agreements be executed with all third parties
19
     engaged to assist with clinical trials, including the Phase 3 clinical trial being conducted under the trade
20
     secret Protocol at issue here. For example, a standard GENFIT confidential disclosure agreement would
21
     protect the secrecy of the Protocol and GENFIT’s ownership of such trade secrets by providing in relevant
22
     part as follows:
23
            2. Confidentiality obligation
24
            [Party] shall keep Confidential Information confidential and shall not disclose, distribute,
25          publish, nor reproduce Confidential Information to any third parties, partially or fully,
            directly or indirectly, and in any manner whatsoever.
26

27          ***

28          [Party] acknowledges that any Confidential Information of GENFIT is GENFIT’s property.
                                                      -7-
                                                COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 9 of 35



            3. Use of Confidential Information
 1

 2          [Party] agrees to use Confidential Information only (i) to evaluate its interest in pursuing
            the discussions with GENFIT, and (ii) to pursue the collaborative opportunity after the
 3          Parties have agreed to do so. [Party] agrees not to use any of the Confidential Information
            for any other purpose other than the Purpose unless as otherwise consented to in writing
 4          by GENFIT.
 5          4. Disclosure to Third Parties
 6          For the duration of this Agreement, [Party] agrees neither to disclose to any third party nor
 7          permit any third party to have access to any or all of the Confidential Information without
            GENFIT’s prior written consent.
 8

 9          34.     These standard confidential disclosure agreements define “Confidential Information” in

10   relevant part as “any information, which is disclosed by or on behalf of GENFIT . . ., whether directly or

11   indirectly, in writing, orally, electronically or in any other way, and whether or not this information is

12   mentioned or marked as confidential,” including but not limited to all information related to “the study,

13   the study protocol, all information related to GENFIT’s product, GENFIT’s research programs (past,

14   current and/or future), its protocols, its methods and procedures, its partners, vendors, providers, agents

15   and employees, as well as its results of research, its development projects, its patents applications (current

16   and/or future), its regulatory data or plans and all other strategic and business information relating to

17   GENFIT’s business in general.”

18          35.     Further, a standard service agreement that GENFIT will enter into with an institution and

19   investigator for conducting its clinical trials, including the Phase 3 trial to be conducted under the Protocol,

20   protects the secrecy of the Protocol and vests GENFIT with sole and exclusive ownership over all property

21   related to the clinical trial, including the Protocol, and provides in relevant part as follows:

22          8. PROPERTY

23          All equipment, materials, documents, data, information and suggestions of every kind and
            description supplied to the Investigator or the Institution directly or indirectly by the
24          Sponsor [i.e., GENFIT] or prepared or developed by the Investigator or the Institution
25          pursuant to the Agreement (except for Investigator or Institution procedural manuals,
            personnel data, and Investigator or Institution developed computer software), or resulting
26          from the services provided hereunder shall be the sole and exclusive property of the
            Sponsor and be treated as Confidential Information (defined below); provided that the
27          Investigator and Institution may retain copies of such materials as required by applicable
            laws, rules and regulations. The Sponsor shall have the right to make whatever use it deems
28          desirable of any such materials, documents, data and information.
                                                        -8-
                                                  COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 10 of 35



            ***
 1

 2          9. CONFIDENTIAL INFORMATION

 3          The Investigator and the Institution agree that all material, documents and information
            provided to them by [omitted] or the Sponsor and all information developed by the
 4          Investigator or the Institution in connection with the Study for the Sponsor is and shall be
            considered as confidential information (collectively, the “Confidential Information”) and
 5          the sole property of the Sponsor. The Investigator and the Institution agree to hold such
            Confidential Information in strict confidence for fifteen (15) years after the date of this
 6
            Agreement and shall disclose the Confidential Information to hospital authorities,
 7          institutional review boards, and their respective agents, employees, officers and directors
            and representatives only on a need-to-know basis and only if foregoing parties are bound
 8          and obligated by the same provisions of confidentiality as used by the Investigator and the
            Institution . . . .
 9
            The Investigator and the Institution will not use any such Confidential Information for their
10
            own benefit or for the benefit of any third party, and will not furnish to any third party any
11          materials which incorporate any Confidential Information as otherwise herein above
            provided. All obligations of confidentiality and non-use set forth in this Agreement will
12          survive the expiration or earlier termination of this Agreement.

13          36.    Relatedly, standard intellectual property assignment clauses in third-party contracts

14   GENFIT executes provide:

15          [Sample 1]:
16          All Results generated by [third party] and in the course of performing the Services shall be
            the sole and exclusive property of GENFIT who shall be free to use same at its discretion,
17
            and [third party] hereby assigns or otherwise transfers to GENFIT all right (including the
18          right to use, reproduce and represent), title and interest that [third party] has or may have
            in and/or to such Results. . . .
19
            [Sample 2]:
20
            The Confidential Information imparted by or for GENFIT for the purpose of the Services
21          shall remain GENFIT’s sole property. The hereby shall not be considered as granting the
            Supplier any right on the Confidential Information, or any other Intellectual Property right
22
            or title on the Confidential Information.
23
            Intellectual Property Rights that are developed, generated or conceived in the performance
24          of the Services shall be and at all times remain the sole property of GENFIT without any
            further compensation payable to Supplier. No right or license is granted under this
25          Agreement by either Party to the other party, either expressly or by implication.
26          37.    GENFIT also takes steps to protect the physical security of its premises to prevent
27   unauthorized entry, including by limiting entry into offices to those with an access key. GENFIT also
28   protects the physical and electronic security of its information technology (“IT”) systems. For example,
                                                          -9-
                                                   COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 11 of 35



 1   GENFIT’s IT department is entirely in-house, and it does not rely on third-party IT personnel. GENFIT
 2   also hosts its data principally on its own IT infrastructure in segregated databases, and restricts access by
 3   users on a need-to-know basis through NT File System (“NTFS”) permissions at the request of the
 4   manager. GENFIT also uses firewalls, anti-virus and anti-spam mail software on workstations and
 5   servers, control of removable devices, and URL filtering. Employees are also prohibited from using
 6   external hard drives, and may only use GENFIT’s authorized conferencing technology when discussing
 7   confidential or proprietary GENFIT information. Employees are regularly trained on IT risks.
 8          38.     GENFIT cannot compete effectively without the ability to protect its trade secrets. Its
 9   commercial success depends in large part upon trade secret protection of its current and future drug and
10   biomarker candidates and the methods used to develop and manufacture them.
11   C.     Elafibranor Receives “Breakthrough Therapy” Designation For The Treatment Of PBC In
12          2019
            39.     In December 2018, GENFIT announced positive preliminary results from its Phase 2
13
     clinical trial of elafibranor in PBC.
14
            40.     In April 2019, the FDA granted Breakthrough Therapy designation for elafibranor for the
15
     treatment of PBC based on the positive Phase 2 data. A Breakthrough Therapy designation may be granted
16
     where a drug is intended, alone or in combination with one or more other drugs, to treat a serious or life-
17
     threatening disease or condition, and where preliminary clinical evidence indicates that the drug may
18
     demonstrate substantial improvement over existing therapies on one or more clinically significant
19
     endpoints.
20
            41.     For drugs that are designated as breakthrough therapies, interaction and communication
21
     between the FDA and the sponsor can help to identify the most efficient path for clinical development
22
     while minimizing the number of patients placed in ineffective control regimens. The receipt of a
23
     breakthrough therapy designation does not assure faster or ultimate approval by the FDA.
24
            42.     In July 2019, GENFIT also received from the FDA Orphan Drug designation for
25
     elafibranor for the treatment of PBC. Under the Orphan Drug Act, the FDA may grant orphan designation
26
     to a drug intended to treat a rare disease or condition. After the FDA grants orphan designation, the
27
     identity of the therapeutic agent and its potential orphan use are disclosed publicly by the FDA. Orphan
28
                                                      - 10 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 12 of 35



 1   designation does not convey any advantage in or shorten the duration of the regulatory review and
 2   approval process.
 3          43.       If a product that has orphan designation subsequently receives the first FDA approval for
 4   the disease or condition for which it has such designation, the product is entitled to orphan product
 5   exclusivity, which means that the FDA may not approve any other applications to market the same drug
 6   or biological product for the same indication for seven years, except in limited circumstances.
 7   Competitors, however, may receive approval of different products for the indication for which the orphan
 8   product has exclusivity or obtain approval for the same product but for a different indication for which the
 9   orphan product has exclusivity.
10   D.     Phase 3 Clinical Trial Of elafibranor In PBC Begins In 2020
11          44.       Based on the positive Phase 2 results, GENFIT launched its Phase 3 program in 2019.
12          45.       Clinical trials are a necessary prerequisite before any new drug therapy will be approved
13   by regulatory authorities, including the FDA. Clinical trials involve the administration of the drug
14   candidate to human subjects under the supervision of qualified investigators. Clinical trials are typically
15   conducted in three sequential phases prior to final FDA approval:
16
                     Phase 1. Phase 1 clinical trials represent the initial introduction of a drug candidate
17                    into human subjects, frequently healthy volunteers. In Phase 1, the drug candidate
                      is usually tested for safety, including adverse effects, dosage tolerance, absorption,
18                    distribution, metabolism, excretion and pharmacodynamics.
19                   Phase 2. Phase 2 clinical trials usually involve studies in a limited patient
                      population to (1) evaluate the efficacy of the drug candidate for specific indications,
20
                      (2) determine dosage tolerance and optimal dosage and (3) identify possible adverse
21                    effects and safety risks.

22                   Phase 3. If a drug candidate is found to be potentially effective and to have an
                      acceptable safety profile in Phase 2 clinical trials, the clinical trial program will be
23                    expanded to Phase 3 clinical trials to further demonstrate clinical efficacy, optimal
                      dosage and safety within an expanded patient population at geographically
24
                      dispersed clinical trial sites.
25          46.       Thus, a successful Phase 3 clinical trial is often the last major hurdle that must be cleared
26   before final regulatory approval is granted and a new product can be marketed to the public.
27

28
                                                         - 11 -
                                                      COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 13 of 35



 1          47.     GENFIT often uses contract research organizations (“CROs”) to assist with carrying out
 2   its clinical trials. GENFIT also contracts with external investigators and other specialized services
 3   providers, for example with respect to certain statistical analyses, to perform services such as carrying out
 4   and supervising, and collecting, analyzing, and formatting of data for its trials.
 5          48.     Clinical trials require significant amounts of time and capital to both design and carry out,
 6   and failure can occur at any stage. Success in early clinical trials does not ensure that subsequent clinical
 7   trials will generate the same or similar results, and data obtained from trials are susceptible to varying
 8   interpretations, which may delay, limit, or prevent regulatory approval. For example, if the results of the
 9   Phase 3 trial evaluating elafibranor in PBC do not achieve the primary efficacy endpoints or demonstrate
10   expected safety, the prospects for approval of elafibranor in PBC would be materially and adversely
11   affected.
12          49.     Clinical trials are conducted under the guidance of protocols, which detail, among other
13   things, the objectives of the trial, the parameters to be used in monitoring safety, and the effectiveness
14   criteria to be evaluated. Protocols are like a “recipe” or a “blueprint” – no two protocols are the same. A
15   protocol for each clinical trial and any subsequent protocol amendments must be submitted to and
16   approved by the FDA before the trial can begin. Each clinical trial must also be reviewed and approved
17   by an institutional review board (“IRB”) at each of the sites at which the trial will be conducted. The IRB
18   will consider, among other things, ethical factors, the safety of human subjects, and the possible liability
19   of the institution. The particular design of a clinical trial is agreed to by regulatory authorities and will
20   determine whether the results of a trial will support approval of a product, and flaws in the protocol of a
21   clinical trial may not become apparent until the clinical trial is well-advanced.
22          50.     GENFIT’s clinical trial protocols are proprietary and are developed by and at the direction
23   of GENFIT over the course of many months (and, as in this case, sometimes longer than a year) with input
24   from GENFIT, regulators such as the FDA, and specialist third parties (like Dr. Hirschfield), including
25   key opinion leaders in the space, who are often retained to serve as investigators in trials on behalf of
26   sponsors.
27          51.     Although GENFIT is involved in the design of the protocols for these trials and in
28   monitoring them, it uses CROs and other third parties to carry out certain stages of test performance and
                                                     - 12 -
                                                 COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 14 of 35



 1   thus relies on third parties fulfilling their contractual and regulatory obligations, including by not
 2   disclosing trade secret information entrusted to their care.
 3          52.      It took over one year to design the trade secret Protocol at issue in this case, and it was
 4   carefully tailored based on confidential discussions with and feedback from the FDA. GENFIT began
 5   designing the Protocol in early 2019, and, based on the positive Phase 2 results, met with the FDA in
 6   September 2019 to discuss the Phase 3 program for elafibranor in PBC. The FDA raised numerous
 7   questions regarding the design of GENFIT’s Phase 3 trial, including the selection of the primary endpoint.
 8   As explained below, “endpoints” are the study measures by which the efficacy of a drug candidate is
 9   assessed, and the primary endpoint is the most important measure of efficacy. To address the FDA’s
10   questions, GENFIT was required to engage with external consultants and to generate new data and
11   arguments to support the design of the trial. Over the course of the following year, GENFIT had three
12   meetings with the FDA and defended the selection of the primary endpoint. Eventually, the FDA accepted
13   the design of the Protocol in June 2020, thus allowing GENFIT to initiate a Phase 3 clinical trial. That
14   trial, known as ELATIVE™, officially began in September 2020. The trade secret Protocol is designed
15   to support initial approval of elafibranor on the basis of biochemical parameters, with full approval being
16   based upon long-term clinical events, which will take many years to accrue. Indeed, GENFIT expects to
17   publish topline results from the ELATIVE™ trial in the first quarter of 2023.
18          53.      Under the FDA’s regulations, drug sponsors are required to publicly disclose limited
19   information about their clinical trials, which information is ordinarily posted to www.clinicaltrials.gov.
20   Specifically, sponsors are required to submit the following four categories of information:
21                1. Descriptive information, including among other things: (a) the primary purpose;
22                   (b) study design; (c) primary disease or condition being studied; (d) intervention
                     names, description, and type; (e) study start and completion date; and (f) primary
23                   and secondary outcome measures;

24                2. Recruitment information, including among other things: (a) eligibility criteria;
                     (b) the sex/gender of eligible participants, and (c) age limits;
25
                  3. Location and contact information, including among other things: (a) name of the
26                   sponsor; and (b) facility information; and
27

28
                                                       - 13 -
                                                    COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 15 of 35



                  4. Administrative data, including among other things: (a) unique protocol
 1
                     identification number; (b) human subjects protection review board status; (c) record
 2                   verification date; and (d) responsible party contact information.

 3          54.      GENFIT first published this data with respect to the ELATIVE™ study on

 4   www.clinicaltrials.gov on August 26, 2020.

 5          55.      However, most aspects of the trade secret Protocol are not required to be disclosed publicly,

 6   and GENFIT did not disclose such aspects, including:

 7                1. The rationale for selecting the “randomization” ratio. The publicly disclosed
                     data indicate that the study will be “randomized” (i.e., some patients will receive a
 8                   placebo while others will receive elafibranor). However, the trade secret Protocol
                     explains that the randomization will be “stratified” on two factors (not disclosed
 9                   publicly), which data would give competitors information about specific
10                   populations of interest that may serve as the basis to perform their own analyses to
                     support label claims. These data could allow a competitor to design their study to
11                   ensure they have data from similar populations in order to be competitive.

12                2. The rationale for choosing the number of patients expected to be enrolled. The
                     publicly disclosed data indicate the number of patients expected to be enrolled in
13                   the ELATIVE™ study, but do not explain GENFIT’s rationale for selecting the
14                   number of participants. However, the trade secret Protocol explains the rationale
                     and assumptions used in selecting the number of participants, including the
15                   expected response rates in the placebo and elafibranor groups that should
                     demonstrate statistical significance between the two groups, which is an estimation
16                   of effect size. These data could allow a competitor to design their study to achieve
                     greater differences between groups (i.e., a greater effect size), thus supporting a
17                   more robust label claim and conferring a competitive advantage.
18
                  3. “Other” secondary endpoints. When clinical trials are designed, they pre-specify
19                   the study measures by which the efficacy of the drug is assessed, known as
                     “endpoints.” The publicly disclosed data indicate the “primary” endpoints, which
20                   are designed to measure the most important (or primary) questions asked by the
                     clinical trial and which are intended to support marketing authorization. The
21                   publicly disclosed data also indicate the two key “secondary” endpoints, which
                     could be used to support label claims. However, the trade secret Protocol discloses
22
                     more than two-dozen other secondary endpoints not disclosed publicly. It is
23                   essential to understand the trial outcomes for all secondary measures monitored
                     during the study, particularly because there are circumstances where the primary
24                   outcome measures suggest a drug is ineffective while the secondary outcome
                     measures all indicate the drug is actually effective. A competitor with access to
25                   these “other” secondary endpoints, including how they will be assessed, would
26                   therefore have insight into scientific strategy and could design their own trials to
                     ensure having similar (or potentially better) data, conferring a competitive
27                   advantage. Furthermore, there are additional and sensitive details in the trade secret
                     Protocol pertaining to the “key” secondary endpoints, which could potentially
28                   support labeling claims by a competitor.
                                                         - 14 -
                                                    COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 16 of 35



                   4. Methods of measuring the primary and secondary endpoints. Although, as
 1
                      indicated above, the publicly disclosed data indicate what the primary and “key”
 2                    secondary endpoints are, they do not provide any other detail. However, the trade
                      secret Protocol discloses the anticipated effect size and the precise methods by
 3                    which the endpoints will be analyzed, including the exact tests (and the frequency
                      thereof) that will be used to assess efficacy as well as that statistical methodology,
 4                    all of which are representative of iterative discussions, correspondence, and
                      approval by regulatory authorities such as the FDA.
 5

 6                 5. Patient eligibility criteria. Although the publicly disclosed data indicate certain
                      criteria for patient inclusion or exclusion in the study, the trade secret Protocol
 7                    contains additional criteria not disclosed publicly, as well as additional details about
                      the publicly-disclosed criteria that are not disclosed. Moreover, while patient
 8                    eligibility for participation in clinical trials for a specific indication are generally
                      comparable, there could be important differences between studies conducted by
 9
                      different sponsors, some of which could impart competitive advantage. A specific
10                    example would be the mandatory requirement for patients to undergo an invasive
                      procedure (e.g., liver biopsy) to qualify for the study and as a follow-up procedure
11                    during the trial. Patients having a choice of studies may opt for the trial without
                      such a requirement, which may make it easier for a trial to enroll more quickly and
12                    which would be a competitive advantage.
13                 6. Safety monitoring. The trade secret Protocol contains information about safety
14                    monitoring that are not disclosed publicly. In particular, the trade secret Protocol
                      discloses the specific types of safety events that a Data Safety Monitoring Board
15                    (“DSMB”) and Clinical Event Committee (“CEC”) will be monitoring during the
                      ELATIVE™ study, all of which have been discussed with and approved by the
16                    FDA. Thus, these data could provide a competitor valuable insight into the risk /
                      benefit profile of its own drug candidate. These data could in turn be a critical
17                    factor in the design of its clinical trials, in order to enable differentiation of the risk
18                    / benefit profile in the marketplace.
             56.       The clinical trial Protocol, including the information in the Protocol identified in Paragraph
19
     55 above, are trade secrets that GENFIT owns. As explained above, the trade secret Protocol was designed
20
     by and at the direction of GENFIT. In each element of the trade secret Protocol, GENFIT explains how
21
     it would conduct its clinical trial, and GENFIT’s rationale for selecting each of those elements. Before
22
     the FDA required GENFIT to disclose portions of the trade secret Protocol as discussed above, GENFIT
23
     only disclosed the trade secret Protocol on a need-to-know basis and subject to strict confidentiality
24
     protections as discussed more fully below. Further, when GENFIT submits its clinical trial protocols to
25
     the FDA, it does so with the understanding that they constitute trade secrets and will not be improperly
26
     disclosed by the FDA. The FDA is generally prohibited by law from disclosing trade secrets that are
27
     revealed to it in carrying out its regulatory duties.
28
                                                           - 15 -
                                                        COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 17 of 35



 1           57.      It is well-understood in the biopharmaceutical industry that clinical trial protocols are
 2   considered to be trade secrets that belong to drug sponsors. As such, no sponsor would ever publicly
 3   disclose its clinical trial protocols except for the limited portions required by FDA regulations, as
 4   discussed above. Even after these limited portions were disclosed publicly, the Protocol is still a trade
 5   secret that GENFIT owns because it contains a compilation of both public and non-public information
 6   related to the clinical trial.
 7           58.      Such information, if it were to be made available to parties other than investigators or
 8   regulatory authorities, could permit external parties to gain insight into GENFIT’s development plans and
 9   commercialization strategy for elafibranor in PBC and thus gain a competitive advantage based upon this
10   knowledge. For example, these trade secrets enable CymaBay to significantly minimize the time-, labor-
11   , and capital-intensive process associated with its own Phase 3 protocol, and/or provide critical information
12   to enhance the effectiveness of CymaBay’s own Phase 3 protocol and overall Phase 3 program, thus
13   expediting the development program of seladelpar and facilitating CymaBay’s discussions with the FDA.
14   Even more, they provide invaluable insight into the current thinking of the FDA and the criteria the FDA
15   has considered or approved to support future registration of investigational drugs for a PBC indication. In
16   other words, the Protocol is a cheat-sheet for CymaBay as CymaBay seeks to develop its own drug
17   candidate to treat PBC, allowing CymaBay to present a camera-ready dossier to the FDA and avoid time-
18   consuming and costly back-and-forth that is often necessary to be responsive to FDA comments, and
19   potentially accelerate its development plans. If successful, CymaBay may be able to obtain FDA
20   authorization for the use of seladelpar to treat PBC before GENFIT, and even if it receives FDA
21   authorization at the same time or after GENFIT, this would significantly reduce GENFIT’s ability to
22   commercialize elafibranor.
23           59.      Drug candidates in later stages of clinical development generally have higher development
24   costs than those in earlier stages of clinical development, primarily due to the increased size and duration
25   of later-stage clinical trials. Thus, GENFIT expects to incur significant expenses as it continues to evaluate
26   elafibranor in PBC, particularly during the critical Phase 3 ELATIVE™ study.
27           60.      As explained above and further below, GENFIT’s policy is to protect all information
28   developed with respect to GENFIT’s clinical trials, including the trade secret Protocol at issue here,
                                                    - 16 -
                                              COMPLAINT
               Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 18 of 35



 1   through confidentiality and non-disclosure agreements that are specifically aimed to prevent anyone to
 2   whom the Protocol is disclosed by GENFIT from distributing it to third parties, and which also grant
 3   GENFIT exclusive ownership of all trade secret information contained in the Protocol.
 4   E.       GENFIT Enters Into Collaboration And Confidentiality Agreements With Dr. Hirschfield
 5            61.       ELATIVE™ is planned to involve 120 clinical trial sites in 15 countries and aims to
 6   confirm elafibranor’s previously successful results of efficacy, potential improvement in pruritus, and
 7   safety in PBC patients. To assist with the design and conduct of the ELATIVE™ study, GENFIT entered
 8   into a collaboration agreement on March 1, 2019, as well as a Confidential Disclosure Agreement
 9   (“CDA”) on July 29, 2019, with Dr. Gideon Hirschfield, one of the principal purposes of which was to
10   protect the secrecy of the Protocol. Dr. Hirschfield is a world-renowned leader in liver medicine and is a
11   highly sought-after investigator for clinical trials in PBC, and was intended to serve as a national
12   coordinating investigator, Steering Committee member, advisor, and investigator for the ELATIVE™
13   study.
14            62.       The purpose of the collaboration agreement was to permit Dr. Hirschfield to “exchange
15   with GENFIT, in a collaborative spirit, his know-how and knowledge in the field of PBC.” The terms of
16   the collaboration agreement provided in relevant part that:
17
                       Dr. Hirschfield was required to “handle as confidential, unless otherwise agreed in
18                      writ[ing] with GENFIT, all information belonging to GENFIT that [he] may have
                        access [to] or generated in relation and during the performance of” the agreement.
19
                       “All the data and results, including all supports generated under [the] Agreement
20                      and/ or as a consequence of the Mission carried out by [Dr. Hirschfield] shall be
                        considered as GENFIT’s exclusive property and Confidential Information.”
21

22                     Dr. Hirschfield was prohibited from “disclos[ing] any of GENFIT’s Confidential
                        Information to any third party without prior written approval from GENFIT.”
23
                       All Confidential Information would remain GENFIT’s property.
24
                       “All the results generated following the expertise carried out by [Dr. Hirschfield]
25                      shall be GENFIT’s exclusive property.”
26            63.       The collaboration agreement defined “Confidential Information” in relevant part as “all
27   information belonging to GENFIT that [Dr. Hirschfield] may have access [to] or generated in relation and
28   during the performance of” the agreement, “whether or not . . . the information is marked or designated as
                                                     - 17 -
                                                 COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 19 of 35



 1   confidential or proprietary, whether disclosed directly or indirectly in writing, orally, electronically or by
 2   drawing or observation or by any other means.”
 3          64.     Consistent with GENFIT’s standard practices to protect its trade secrets and other
 4   intellectual property, the CDA with Dr. Hirschfield also contained a confidentiality provision that
 5   provided in relevant part as follows (all emphasis added):
 6          2. Confidentiality obligation
 7
            Institution and Principal Investigator undertakes to keep Confidential Information of
 8          GENFIT secret and confidential and undertakes not to disclose, distribute, publish, nor
            reproduce them to any third parties, partially or fully, directly or indirectly, and in any
 9          manner whatsoever.
10          …
11          Institution and Principal Investigator agree that any Confidential Information of GENFIT
            is GENFIT’s exclusive property.
12

13          3. Use of Confidential Information

14          Institution and Principal Investigator agree to use Confidential Information received from
            GENFIT only (i) to evaluate its interest in pursuing the discussions with GENFIT, and (ii)
15          to pursue the collaborative opportunity after the Parties have agreed to do so, but not for
            any other purpose.
16
            4. Disclosure to Third Parties
17

18          From and after the Effective Date of this Agreement, Institution and Principal
            Investigator agree neither to disclose to any third party nor permit any third party to have
19          access to any or all of the Confidential Information disclosed by GENFIT, without its
            prior written consent, nor to use any of the Confidential Information for any purpose other
20          than as consented to in writing by GENFIT.
21          6. General Degree of Care
22          Institution and Principal Investigator undertake to keep Confidential Information safe .
23          . . and agrees that it will take all reasonable measures to protect the secrecy of and to
            avoid disclosure or any unauthorised or fraudulent use of Confidential Information in
24          order to prevent said information from falling into the public domain or the possession
            of unauthorized persons. Institution and Principal Investigator agree to notify GENFIT in
25          writing of any misuse or misappropriation of such Confidential Information that may come
            to its attention.
26

27          65.     The CDA defined “Confidential Information” in relevant part as:
28
                                                       - 18 -
                                                    COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 20 of 35



            any information, which is disclosed to Institution and Principal Investigator . . . related to
 1
            the Purpose, the Clinical Study, the Clinical Study protocol, The Clinical Study synopsis
 2          of Protocol, the Clinical Study Investigational Brochure, the Clinical Study design
            including without limitation GENFIT’s patients enrolment objectives, GENFIT’s patients
 3          enrolment criteria (population, countries, potential clinical investigational sites, location
            and number, timelines), all information related to GENFIT’s Product, GENFIT’s research
 4          programs (past, current and/or future).
 5          66.     During the course of his relationship with GENFIT, Dr. Hirschfield obtained valuable
 6   knowledge related to GENFIT’s ELATIVE™ study. For example, on June 17, 2020, Dr. Hirschfield
 7   participated as an expert consultant in a meeting with the FDA where detailed elements of the trade secret
 8   Protocol were discussed and agreed upon.
 9          67.     On July 17, 2020, GENFIT provided to Dr. Hirschfield by e-mail the trade secret Protocol.
10   The Protocol was subject to the confidentiality provisions of the CDA, and each page of the Protocol was
11   marked “CONFIDENTIAL.” Further, Dr. Hirschfield received the e-mail from GENFIT, and that e-mail
12   warned (all emphasis added):
13          This e-mail may contain confidential and/or privileged information for the sole use of the
14          intended recipient.

15          Any review or distribution by anyone other than the person for whom it was originally
            intended is strictly prohibited.
16
            If you have received this e-mail in error, please contact the sender and delete all copies.
17
            Opinions, conclusions or other information contained in this e-mail may not be that of the
18          organization.
19
     F.     CymaBay Compliance Officer Dickinson Improperly Acquires The Trade Secret Protocol
20          From Dr. Hirschfield
            68.     Just over an hour after receiving the trade secret Protocol and in breach of the express
21
     confidentiality provisions discussed above, Dr. Hirschfield surreptitiously sent GENFIT’s e-mail
22
     containing the trade secret Protocol to Compliance Officer Dickinson, informing her: “this was sent today
23
     to the Genfit investigators.”
24
            69.     CymaBay is GENFIT’s most direct and key competitor, including with respect to
25
     elafibranor.
26
            70.     Like GENFIT, CymaBay describes itself as “a clinical-stage biopharmaceutical company
27
     focused on developing and providing access to innovative therapies for patients with liver and other
28
                                                      - 19 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 21 of 35



 1   chronic diseases with high unmet medical need.” Its lead product candidate is seladelpar, a competitor to
 2   elafibranor.
 3          71.     CymaBay has been seeking to develop seladelpar which – just like elafibranor – is being
 4   investigated as a potential treatment for PBC, and which is a competitor to elafibranor as a potentially new
 5   treatment for PBC.
 6          72.     Seladelpar is a key part of CymaBay’s strategy to save CymaBay from failure. In
 7   December 2019, CymaBay “announced a reduction in workforce of approximately 60%” as well as
 8   “additional cost cutting measures,” “primarily due to results from [its] Phase 2b clinical trials from [its]
 9   studies of seladelpar in NASH.” CymaBay’s latest annual report, filed on Form 10-K with the U.S.
10   Securities and Exchange Commission (“SEC”) on March 16, 2020 (“2019 10-K”), explained in no
11   uncertain terms that the company is struggling to survive, stating:
12          To date, we have not generated any income from operations . . . [and] have an accumulated
13          deficit of $625.9 million. . . . Further, we have terminated all of the clinical trials of
            seladelpar, and as a result all of our product candidates are at an early stage of development
14          and will require additional work before they can be licensed or commercialized.
            Accordingly, we expect to continue to incur substantial losses from operations for the
15          foreseeable future and there can be no assurance that we will ever generate sufficient
            revenue to achieve and sustain profitability.
16
            73.     The 2019 10-K also explains that “[k]ey elements of [its] strategy have been to advance
17
     clinical development of seladelpar for patients with PBC, NASH and [primary sclerosing cholangitis
18
     (“PSC”)], to strengthen our patent portfolio and other means of protecting exclusivity, and to evaluate
19
     other product candidates.” The 2019 10-K identifies elafibranor, being developed by GENFIT, as a direct
20
     competitor with seladelpar for the treatment of PBC.
21
            74.     CymaBay has struggled with its development of seladelpar. In late 2019, CymaBay
22
     “placed on hold all studies of seladelpar in subjects with PBC,” including because of “initial histological
23
     observations in the Phase 2b study of seladelpar in NASH” which “were characterized by an interface
24
     hepatitis presentation, with or without biliary injury.”      The FDA “agreed with this decision and
25
     subsequently placed a formal clinical hold on seladelpar in December 2019.” CymaBay later “terminated
26
     [its] Phase 3 and other NDA-enabling studies of seladelpar in subjects with PBC.”
27

28
                                                      - 20 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 22 of 35



 1          75.     In July 2020, however, the same month that CymaBay misappropriated the GENFIT trade
 2   secret Protocol, the FDA lifted the clinical hold on seladelpar, allowing CymaBay to resume its clinical
 3   programs in PBC, PSC, and NASH. In August 2020, CymaBay announced positive topline results from
 4   one of its earlier-terminated Phase 3 studies of seladelpar in PBC, “ENHANCE,” for those patients who
 5   completed 12 and 26 weeks of the 52-week study. In light of this, CymaBay announced that it had
 6   “decided to focus on reinstating the clinical development program for seladelpar in PBC.” Later in August
 7   2020, CymaBay also announced positive final results from a previously completed Phase 2 study of
 8   seladelpar in PBC. In October 2020, now in possession of the GENFIT trade secret Protocol, CymaBay
 9   reinitiated its other, previously-terminated Phase 3 study of seladelpar in PBC, “ASSURE,” which is a
10   long-term open label study. In early November 2020, CymaBay further announced that none other than
11   Dr. Hirschfield would be delivering “a late-breaking presentation highlighting results from the
12   ENHANCE Phase 3 study,” and that it was “look[ing] forward to sharing additional results from the
13   ENHANCE study as [they] focus on initiating a new global Phase 3 study to support the registration of
14   seladelpar for PBC.” Dr. Hirschfield is a key advisor to CymaBay and has been for some time. Indeed,
15   when CymaBay announced in September 2019 that its Chief Medical Officer was leaving the company,
16   CymaBay stressed to the public that Dr. Hirschfield “has been a close advisor to the company and will
17   continue to provide key medical and clinical support to CymaBay.”
18          76.     Also in November 2020, CymaBay announced that in the third quarter and through early
19   November 2020, it “made significant progress” in designing and “restarting the development program for
20   seladelpar in [PBC]” and that “[s]tart-up is well underway” for a new Phase 3 trial, called “RESPONSE.”
21   This is the exact same time period during which CymaBay misappropriated GENFIT’s trade secret
22   Protocol. CymaBay’s RESPONSE trial “is poised for first patient dosed in the first quarter of” 2021.
23          77.     As explained above, the trade secret Protocol would enable CymaBay to significantly
24   minimize the time-, labor-, and capital-intensive process associated with its own Phase 3 protocol, and/or
25   provide critical information to gain insight into GENFIT’s development plans and commercialization
26   strategy for elafibranor in PBC and enhance the effectiveness of CymaBay’s own Phase 3 protocol and
27   overall Phase 3 program, thus expediting the development program of seladelpar and facilitating
28   CymaBay’s discussions with the FDA. Even more, it provides invaluable insight into the current thinking
                                                  - 21 -
                                              COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 23 of 35



 1   of the FDA and the criteria the FDA has considered or approved to support future registration of
 2   investigational drugs for a PBC indication. In other words, the Protocol is a cheat-sheet for CymaBay as
 3   CymaBay seeks to develop its own drug candidate to treat PBC, allowing CymaBay to present a camera-
 4   ready dossier to the FDA and avoid time-consuming and costly back-and-forth that is often necessary to
 5   be responsive to FDA comments, and potentially accelerate its development plans.             If successful,
 6   CymaBay may be able to obtain FDA authorization for the use of seladelpar to treat PBC before GENFIT,
 7   and even if it receives FDA authorization at the same time or after GENFIT, this would significantly
 8   reduce GENFIT’s ability to commercialize elafibranor.
 9          78.     Importantly, Dr. Hirschfield is assisting CymaBay with its Phase 3 program of seladelpar
10   to treat PBC. Further, CymaBay has publicly claimed that Compliance Officer Dickinson’s “expertise
11   and leadership” is “integral” to CymaBay’s “efforts to bring seladelpar to patients with liver diseases.”
12   G.     CymaBay Unlawfully Discloses The Protocol
13          79.     Instead of refusing the trade secret Protocol and deleting it from her files as she knew was
14   required, Compliance Officer Dickinson acquired the Protocol from Dr. Hirschfield. As alleged above,
15   and as was clear to Compliance Officer Dickinson upon receiving the trade secret Protocol, each page of
16   the Protocol was marked “CONFIDENTIAL.” In addition, the transmittal e-mail from GENFIT to Dr.
17   Hirschfield to which the Protocol was attached, and which Compliance Officer Dickinson acquired one
18   hour after Dr. Hirschfield received it from GENFIT, warned in relevant part: “This e-mail may contain
19   confidential and/or privileged information for the sole use of the intended recipient. Any review or
20   distribution by anyone other than the person for whom it was originally intended is strictly prohibited. If
21   you have received this e-mail in error, please contact the sender and delete all copies.” Compliance Officer
22   Dickinson also knew or should have known that the Protocol was sent to her in violation of Dr.
23   Hirschfield’s CDA. This is especially true here where Compliance Officer Dickinson is the CymaBay
24   official who acquired the trade secret Protocol from Dr. Hirschfield. Compliance Officer Dickinson’s job
25   is to ensure that CymaBay competes fairly and does not infringe its competitors’ proprietary rights.
26   Moreover, and as alleged below, CymaBay relies on similar agreements to protect its trade secrets,
27   explaining in its 2019 10-K that they rely “on trade secret protection and confidentiality agreements to
28   protect [their] interests. To this end, [they] require all . . . employees, consultants, advisors and other
                                                        - 22 -
                                                    COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 24 of 35



 1   contractors to enter into confidentiality agreements that prohibit the disclosure of confidential
 2   information.”
 3          80.       CymaBay then further misappropriated the Protocol, including through its disclosure
 4   within CymaBay and to other parties.
 5          81.       On or about August 27, 2020, an anonymous whistleblower sent a report concerning
 6   CymaBay’s misappropriation of the Protocol to GENFIT which stated in relevant part:
 7          Cymabay is unethical
 8          An investigator sent the Genfit [study] synopsis and feasibility [questionnaire] to the
            Cymabay executive team
 9          They did not delete the message
            They forwarded the message to others inside and outside of Cymabay.
10
            82.       On August 31, 2020, GENFIT, through its counsel, sent a letter to CymaBay confronting
11
     CymaBay with the whistleblower’s allegations.
12
            83.       On September 2, 2020, CymaBay, through its counsel, responded in a letter which revealed
13
     only that “an employee” of CymaBay had received the Protocol, but concealed, among other things, that
14
     this “employee” was CymaBay’s Chief Regulatory and Compliance Officer, and that Dr. Hirschfield
15
     provided the Protocol to CymaBay. Indeed, CymaBay stated to GENFIT, in relevant part, only that:
16
            [A]n employee of CymaBay did receive a copy of GENFIT S.A.’s (“GENFIT”) feasibility
17          questionnaire and draft protocol for its upcoming Phase 3 clinical trial of elafibranor in
            PBC. No one at CymaBay solicited these materials or knew in advance they would be sent.
18
            CymaBay is currently taking all diligent steps to delete the materials and to prevent the use
19          of any non-public information. Please further be advised that CymaBay has not acquired
            or used any other non-public GENFIT information.
20
            84.       However, GENFIT’s ongoing investigation has revealed more about the seriousness of
21
     CymaBay’s misappropriation. For example, GENFIT has learned, among other things, that:
22
                     Dr. Hirschfield provided CymaBay with the trade secret Protocol;
23
                     CymaBay disclosed the trade secret Protocol within the company;
24
                     CymaBay disclosed the trade secret Protocol to certain still unidentified third
25                    parties; and
26
                     The unidentified “employee” referenced in CymaBay’s September 2, 2020 letter to
27                    whom Dr. Hirschfield sent the trade secret Protocol, and is thus where the internal
                      disclosure at CymaBay originated, was in fact CymaBay’s Chief Regulatory and
28                    Compliance Officer, Klara Dickinson.
                                                        - 23 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 25 of 35



 1          85.       GENFIT’s investigation further revealed that CymaBay’s conduct as set forth above was
 2   unlawful, and was knowingly contrary to CymaBay’s public Code of Business Conduct and Ethics and
 3   SEC filings. These materials further demonstrate the importance of the trade secrets that CymaBay
 4   misappropriated from GENFIT, and the severe harm that GENFIT has suffered, and will continue to suffer
 5   without the Court’s assistance.
 6          86.       Indeed, CymaBay’s Code of Business Conduct and Ethics, which includes a section on
 7   “Fair Dealing,” explains (all emphasis added):
 8          We strive to outperform our competition fairly and honestly. Advantages over our
 9          competitors are to be obtained through superior performance of our products and services,
            not through unethical or illegal business practices. Acquiring proprietary information
10          from others through improper means, possessing trade secret information that was
            improperly obtained, or inducing improper disclosure of confidential information from
11          past or present employees of other companies are prohibited, even if motivated by an
            intention to advance our interests. If information is obtained by mistake that may
12          constitute a trade secret or other confidential information of another business, or if you
13          have any questions about the legality of proposed information gathering, you must consult
            your manager or the Compliance Officer.
14
            87.       CymaBay’s Code of Business Conduct and Ethics further states that:
15
                     One of its most important assets is its confidential information, which includes
16                    “nonpublic information that might be of use to competitors or harmful to the
                      Company or its customers if disclosed, including, but not limited to, business,
17                    marketing and service plans, financial information, source codes, engineering and
18                    manufacturing ideas, inventions, laboratory notebooks, designs, [and] databases,”
                      and which “may be protected by patent, trademark, copyright and trade secret
19                    laws.”

20                   Employees must take care to keep this information confidential, including by
                      avoiding inadvertent disclosure.
21
            88.       As a biopharmaceutical company experienced in conducting clinical trials, CymaBay thus
22
     knew that the Protocol was a highly sensitive trade secret belonging to GENFIT.
23
            89.       CymaBay’s 2019 10-K recognizes the fundamental role played by properly designed
24
     clinical trials, including study protocols, in the very survival of biopharmaceutical companies, warning its
25
     investors that (all emphasis added):
26
            Before obtaining regulatory approval for the sale of our product candidates, we must
27
            conduct additional clinical trials to demonstrate the safety and efficacy of our product
28          candidates in humans. Clinical testing is expensive, difficult to design and implement,
                                                      - 24 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 26 of 35



            can take many years to complete and is uncertain as to outcome. A failure of one or more
 1
            of our clinical trials can occur at any stage of testing.
 2
                    ***
 3
            We may experience a number of unforeseen events during clinical trials for our product
 4          candidates, including seladelpar, that could delay or prevent the commencement and/or
            completion of our clinical trials, including the following:
 5
                    ***
 6
            • the clinical study protocol may require one or more amendments delaying study
 7
            completion; [. . . and]
 8
            • clinical investigators or study subjects fail to comply with clinical study protocols[.]
 9
            90.     CymaBay also warns about the risk of “delays in reaching agreement with the FDA or other
10
     regulatory authorities on final trial design.” CymaBay cautions investors that if its clinical trials are
11
     delayed or unsuccessful for any reason, its “development costs may increase, the approval process could
12
     be delayed, any periods during which we may have the exclusive right to commercialize our product
13
     candidates may be reduced and our competitors may bring products to market before us. Any of these
14
     events could impair our ability to generate revenues from product sales and impair our ability to generate
15
     regulatory and commercialization milestones and royalties, all of which could have a material adverse
16
     effect on our business.”
17
            91.     CymaBay further recognizes that its success depends in large part on its ability to protect
18
     its trade secrets and other intellectual property rights, including by not infringing other’s proprietary
19
     rights, explaining in its 2019 10-K (all emphasis added):
20
            We . . . rely on trade secrets, know-how, continuing technological innovation and in-
21          licensing to develop and maintain our proprietary position. Our success depends in part on
            our ability to obtain, maintain and enforce proprietary protection for our product
22          candidates, technology and know-how, to operate without infringing the proprietary
23          rights of others, and to exclude others from infringing our proprietary rights. * * *

24          We also depend upon the skills, knowledge, experience and know-how of our management,
            research and development personnel, as well as that of our advisors, consultants and other
25          contractors. To help protect our proprietary know-how, which is not patentable, and for
            inventions for which patents may be difficult to enforce, we currently rely, and will in the
26          future rely, on trade secret protection and confidentiality agreements to protect our
            interests. To this end, we require all of our employees, consultants, advisors and other
27
            contractors to enter into confidentiality agreements that prohibit the disclosure of
28          confidential information.
                                                      - 25 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 27 of 35



 1          92.     Another portion of its 2019 10-K concedes that (all emphasis added):
 2          We face the risk of potential unauthorized disclosure or misappropriation of our
 3          confidential information, including our intellectual property, by [contract service
            providers (CSPs)], which may reduce our trade secret protection and allow our potential
 4          competitors to access and exploit our proprietary technology, among other things. If our
            CSPs do not successfully carry out their contractual duties or obligations, fail to meet
 5          expected deadlines, or if the quality or accuracy of the clinical data they obtain is
            compromised due to the failure to adhere to our clinical protocols or regulatory
 6          requirements or for any other reasons, our clinical trials may be extended, delayed or
 7          terminated, and we may not be able to obtain regulatory approval for, or successfully
            commercialize our product candidates. As a result, our financial results and the
 8          commercial prospects for our product candidates that we develop would be harmed, our
            costs could increase, and our ability to generate revenues could be delayed.
 9
            93.     Contrary to these statements and its purported commitment to “fair dealing” and
10
     confidentiality in its Code of Business Conduct and Ethics, CymaBay – and its Chief Regulatory and
11
     Compliance Officer – misappropriated GENFIT’s trade secrets and disclosed them within CymaBay and
12
     to third parties, as discussed above.
13
     H.     CymaBay Refuses To Come Clean To, And Cooperate With, GENFIT
14
            94.     Throughout September and October 2020, GENFIT, through its counsel, communicated
15
     with CymaBay, through its counsel. During such communications, GENFIT sought further information
16
     about CymaBay’s misappropriation of the trade secret Protocol. For example, GENFIT sought additional
17
     information regarding who received the trade secret Protocol, whether CymaBay or other parties used the
18
     trade secret Protocol, and whether CymaBay had destroyed the trade secret Protocol and otherwise
19
     eliminated CymaBay’s ability to benefit from the trade secret Protocol.
20
            95.     CymaBay, however, refused to provide such additional information. CymaBay also
21
     refused GENFIT’s request that CymaBay retain an independent audit firm to: (a) investigate CymaBay’s
22
     misappropriation; (b) assess whether CymaBay had destroyed the trade secret Protocol and otherwise
23
     eliminated CymaBay’s ability to benefit from the trade secret Protocol; and (c) determine whether, and to
24
     what extent, CymaBay or any other third parties may have improperly used GENFIT’s trade secrets.
25
            96.     CymaBay rejected GENFIT’s proposal on the purported grounds that CymaBay would be
26
     unable to control the auditor, the audit would not be privileged, and CymaBay expressed concern that the
27

28
                                                     - 26 -
                                                  COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 28 of 35



 1   auditor could provide GENFIT with CymaBay’s confidential information. GENFIT assured CymaBay
 2   that GENFIT would scope the audit to avoid disclosure of any such confidential information.
 3          97.     Nevertheless, CymaBay continued to refuse GENFIT’s audit request or to provide
 4   GENFIT with additional information. CymaBay instead proposed hiring only an e-discovery vendor who
 5   would certify that CymaBay does not have GENFIT’s trade secret information on its IT systems.
 6   CymaBay, however, refused to allow an audit which included anything further, and not even an
 7   examination of the most critical issues, including: (a) the identity of the third parties to whom CymaBay
 8   disclosed the trade secret Protocol; (b) what portion(s) of the trade secret Protocol were disclosed; (c) how
 9   and when they disclosed the trade secret Protocol; (d) the purpose for which CymaBay disclosed the trade
10   secret Protocol, including any purpose involving efforts to harm or otherwise damage GENFIT; and (e)
11   the extent to which CymaBay or any other third parties have improperly used GENFIT’s trade secrets.
12          98.     Upon information and belief, CymaBay continues to possess GENFIT’s trade secrets,
13   including the Protocol.
14                                       FIRST CAUSE OF ACTION
                      Violation of the Defend Trade Secrets Act (18 U.S.C. § 1836, et seq.)
15
            99.     GENFIT re-alleges and incorporates by reference the allegations in paragraphs 1 through
16
     98 as though fully set forth herein.
17
            100.    The information described above, including the Protocol, constitute “trade secrets” within
18
     the meaning of 18 U.S.C. § 1839 that relate to products or services used, sold, purchased, or transported,
19
     or intended for use, sale, purchase, or transport in interstate commerce.
20
            101.    GENFIT is the owner of the trade secrets described herein.
21
            102.    The trade secrets described herein derive independent value, both actual and potential, from
22
     not being generally known to and not being readily ascertainable through proper means by GENFIT’s
23
     competitors, including CymaBay, or to other third parties who might obtain economic value from their
24
     disclosure or use.
25
            103.    At all times relevant herein, GENFIT has taken the above-described reasonable measures
26
     to protect the secrecy of its trade secrets, including that which Defendants have misappropriated.
27

28
                                                      - 27 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 29 of 35



 1          104.    Defendants misappropriated GENFIT’s trade secrets within the meaning of 18 U.S.C. §
 2   1839 by acquiring the trade secrets while knowing or having reason to know that the trade secrets were
 3   acquired by improper means, including but not limited to, through misrepresentation or breach of the duty
 4   to maintain the secrecy of the trade secrets or to limit the use of the trade secrets, and by disclosing or
 5   using the trade secrets without GENFIT’s express or implied consent.
 6          105.    Defendants have failed to return the trade secrets that they misappropriated to GENFIT.
 7          106.    Upon information and belief, Defendants still possess and use GENFIT’s trade secrets to
 8   compete with/or otherwise harm GENFIT.
 9          107.    Defendants’ misappropriation proximately caused damages to GENFIT, including but not
10   limited to, loss of profits, goodwill, competitive advantage and business opportunities.
11          108.    Defendants have been unjustly enriched as a further proximate result of their
12   misappropriation of GENFIT’s trade secrets.
13          109.    Defendants’ actions in misappropriating GENFIT’s trade secrets were willful and
14   malicious, and done with the intent to injure GENFIT and improve Defendants’ own economic
15   opportunities, thereby justifying an award of punitive damages against Defendants pursuant to 18 U.S.C.
16   § 1836(b)(3)(C).
17          110.    GENFIT’s damages cannot be compensated through remedies at law alone. GENFIT is
18   therefore entitled to temporary, preliminary and permanent injunctive relief to protect the use and
19   disclosure of its trade secrets by enjoining Defendants from using or disclosing GENFIT’s trade secrets,
20   requiring Defendants to submit to a third-party audit to determine the extent of Defendants’ past use and
21   disclosure, requiring Defendants to turn over any and all copies of GENFIT’s trade secrets to GENFIT,
22   and requiring Defendants to disclose the third parties to whom they have disclosed the trade secrets.
23                                     SECOND CAUSE OF ACTION
            Violation of the California Uniform Trade Secrets Act (Cal. Civ. Code § 3426, et seq.)
24
            111.    GENFIT re-alleges and incorporates by reference the allegations in paragraphs 1 through
25
     110 as though fully set forth herein.
26
            112.    The information described above, including the Protocol, constitute “trade secrets” within
27
     the meaning of Cal. Civ. Code § 3426.1.
28
                                                      - 28 -
                                                   COMPLAINT
             Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 30 of 35



 1          113.    GENFIT is the owner of the trade secrets described herein.
 2          114.    The trade secrets described herein derive independent value, both actual and potential, from
 3   not being generally known to and not being readily ascertainable through proper means by GENFIT’s
 4   competitors, including CymaBay, or to other third parties who might obtain economic value from their
 5   disclosure or use.
 6          115.    At all times relevant herein, GENFIT has taken the above-described reasonable measures
 7   to protect the secrecy of its trade secrets, including that which Defendants have misappropriated.
 8          116.    Defendants misappropriated GENFIT’s trade secrets within the meaning of Cal. Civ. Code
 9   § 3426.1 by acquiring the trade secrets while knowing or having reason to know that the trade secrets were
10   acquired by improper means, including but not limited to, through misrepresentation or breach of the duty
11   to maintain the secrecy of the trade secrets or to limit the use of the trade secrets, and by disclosing or
12   using the trade secrets without GENFIT’s express or implied consent.
13          117.    Defendants have failed to return the trade secrets that they misappropriated to GENFIT.
14          118.    Upon information and belief, Defendants still possess and use GENFIT’s trade secrets to
15   compete with/or otherwise harm GENFIT.
16          119.    Defendants’ misappropriation proximately caused damages to GENFIT, including but not
17   limited to, loss of profits, goodwill, competitive advantage and business opportunities.
18          120.    Defendants have been unjustly enriched as a further proximate result of their
19   misappropriation of GENFIT’s trade secrets.
20          121.    Defendants’ actions in misappropriating GENFIT’s trade secrets were willful and
21   malicious, and done with the intent to injure GENFIT and improve Defendants’ own economic
22   opportunities, thereby justifying an award of punitive damages against Defendants pursuant to Cal. Civ.
23   Code § 3426.3.
24          122.    GENFIT’s damages cannot be compensated through remedies at law alone. GENFIT is
25   therefore entitled to temporary, preliminary and permanent injunctive relief to protect the use and
26   disclosure of its trade secrets by enjoining Defendants from using or disclosing GENFIT’s trade secrets,
27   requiring Defendants to submit to a third-party audit to determine the extent of Defendants’ past use and
28
                                                      - 29 -
                                                   COMPLAINT
              Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 31 of 35



 1   disclosure, requiring Defendants to turn over any and all copies of GENFIT’s trade secrets to GENFIT,
 2   and requiring Defendants to disclose the third parties to whom they have disclosed the trade secrets.
 3                                          THIRD CAUSE OF ACTION
                           Intentional Interference With Prospective Economic Advantage
 4
             123.    GENFIT re-alleges and incorporates by reference the allegations in paragraphs 1 through
 5
     122 as though fully set forth herein.
 6
             124.    For the past 20 years, GENFIT has established ongoing economic relationships with its
 7
     customers to develop, test, and update medical therapies, including drug candidates and diagnostic
 8
     solutions.
 9
             125.    Defendants knew of the relationship between GENFIT and its customers.
10
             126.    By knowingly accepting, misappropriating, and disclosing GENFIT’s trade secrets,
11
     Defendants have prevented and intend to prevent GENFIT from providing its customers with the medical
12
     therapies it is developing and testing.
13
             127.    Defendants knew that misappropriating GENFIT’s trade secrets would hinder or prevent
14
     GENFIT from providing its customers with the medical therapies it is developing and testing.
15
             128.    As a direct and proximate result of Defendants’ acceptance, misappropriation, and
16
     disclosure of GENFIT’s trade secrets, GENFIT has been and will be harmed, in an amount to be
17
     determined at trial.
18
             129.    GENFIT is entitled to compensatory damages in an amount to be proven at trial.
19
             130.    Defendants have acted in a wanton, willful, and outrageous manner in interfering with
20
     GENFIT’s customer relationships, and as such GENFIT is entitled to punitive damages in an amount to
21
     be proven at trial.
22
             131.    Because GENFIT’s damages cannot be adequately compensated through remedies at law
23
     alone, GENFIT is also entitled to temporary, preliminary and permanent injunctive relief to protect the
24
     use and disclosure of its trade secrets by enjoining Defendants from using or disclosing GENFIT’s trade
25
     secrets, requiring Defendants to submit to a third-party audit to determine the extent of Defendants’ past
26
     use and disclosure, requiring Defendants to turn over any and all copies of GENFIT’s trade secrets to
27

28
                                                     - 30 -
                                                  COMPLAINT
                Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 32 of 35



 1   GENFIT, and requiring Defendants to disclose the third parties to whom they have disclosed the trade
 2   secrets.
 3                                         FOURTH CAUSE OF ACTION
                            Negligent Interference With Prospective Economic Advantage
 4
                132.   GENFIT re-alleges and incorporates by reference the allegations in paragraphs 1 through
 5
     131 as though fully set forth herein.
 6
                133.   For the past 20 years, GENFIT has established ongoing economic relationships with its
 7
     customers to develop, test, and update medical therapies, including drug candidates and diagnostic
 8
     solutions.
 9
                134.   Defendants knew or should have known about the relationship between GENFIT and its
10
     customers.
11
                135.   By knowingly accepting, misappropriating, and disclosing GENFIT’s trade secrets,
12
     Defendants have prevented and intend to prevent GENFIT from providing its customers with the medical
13
     therapies it is developing and testing.
14
                136.   Defendants knew or should have known that misappropriating GENFIT’s trade secrets
15
     would hinder or prevent GENFIT from providing its customers with the medical therapies it is developing
16
     and testing.
17
                137.   Defendants failed to act with reasonable care by misappropriating GENFIT’s trade secrets.
18
                138.   As a direct and proximate result of Defendants’ acceptance, misappropriation, and
19
     disclosure of GENFIT’s trade secrets, GENFIT has been and will be harmed, in an amount to be
20
     determined at trial.
21
                139.   GENFIT is entitled to compensatory damages in an amount to be proven at trial.
22
                140.   Defendants have acted in a wanton, willful, and outrageous manner in interfering with
23
     GENFIT’s customer relationships, and as such GENFIT is entitled to punitive damages in an amount to
24
     be proven at trial.
25
                141.   Because GENFIT’s damages cannot be adequately compensated through remedies at law
26
     alone, GENFIT is also entitled to temporary, preliminary and permanent injunctive relief to protect the
27
     use and disclosure of its trade secrets by enjoining Defendants from using or disclosing GENFIT’s trade
28
                                                       - 31 -
                                                    COMPLAINT
                 Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 33 of 35



 1   secrets, requiring Defendants to submit to a third-party audit to determine the extent of Defendants’ past
 2   use and disclosure, requiring Defendants to turn over any and all copies of GENFIT’s trade secrets to
 3   GENFIT, and requiring Defendants to disclose the third parties to whom they have disclosed the trade
 4   secrets.
 5                                           DEMAND FOR JURY TRIAL
 6                     Plaintiff demands a jury trial on all claims herein so triable.
 7                                        PRAYER FOR RELIEF
                WHEREFORE, Plaintiff prays for judgment in its favor and against Defendants, inclusive as
 8

 9   follows:

10              1. Awarding damages as described in each of the above claims, in favor of Plaintiff and against
11                 Defendants in amounts to be determined at trial;
12
                2. Granting a temporary restraining order and a preliminary and permanent injunction enjoining
13
                   or otherwise requiring Defendants, and any other person or entity participating with or acting
14
                   for, on behalf of, or in concert with Defendants, including but not limited to their affiliates,
15

16                 officers, directors, shareholders, and employees:

17                     a. From directly or indirectly obtaining, accessing, using, altering, destroying, or copying,

18                        disclosing, disseminating, transmitting, or moving to any person or entity other than
19                        Plaintiff any of Plaintiff’s trade secrets, in whatever form, including but not limited to
20
                          the Protocol or any information related thereto;
21
                       b. From altering, destroying, concealing, erasing, losing, or disposing of any evidence or
22
                          other materials relating to this action, including but not limited to the Protocol;
23

24                     c. To account for all of GENFIT’s misappropriated trade secrets, including by submitting

25                        their computers, smartphones, and electronic devices, and to provide access to

26                        Defendants’ cloud storage services, e-mail servers, or other repositories of electronic
27

28
                                                         - 32 -
                                                      COMPLAINT
      Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 34 of 35



                information, to a neutral forensic expert who will perform an audit at Defendants’ sole
 1

 2              expense; and

 3          d. Granting such other injunctive relief as is proper;
 4   3. Granting a permanent injunction enjoining or otherwise requiring Defendants, and any other
 5
        person or entity participating with or acting for, on behalf of, or in concert with Defendants,
 6
        including but not limited to their affiliates, officers, directors, shareholders, and employees:
 7
            a. From making, testing, promoting, offering to sell, marketing, or selling therapeutics,
 8

 9              drugs, and/or products of any kind that utilize, embody, or were developed, in whole

10              or in part, with the benefit or use of any of GENFIT’s trade secrets for three (3) years

11              to prevent unjust enrichment in the form of a “head start” Defendants may have gained
12              from their misappropriation of GENFIT’s trade secrets;
13
            b. From utilizing any processes or methods that are derived from, contain, or embody, in
14
                whole or in part, any of GENFIT’s trade secrets; and
15
            c. From launching, or filing with any regulatory body, any therapeutics, drugs, and/or
16

17              products that compete with elafibranor, including but not limited to seladelpar, for three

18              (3) years;

19   4. Awarding punitive and/or exemplary damages in favor of Plaintiff and against Defendants in
20
        an amount to be determined at trial;
21
     5. Awarding Plaintiff pre-judgment and post-judgment interest, attorneys’ fees and costs, and
22
        other expenses incurred in this action; and
23
     6. Granting Plaintiff such other further relief as this Court deems just and proper.
24

25
26

27

28
                                              - 33 -
                                           COMPLAINT
           Case 3:21-cv-00395-MMC Document 1 Filed 01/15/21 Page 35 of 35



 1   Dated: January 15, 2021                   Respectfully submitted,

 2                                             ADAM S. LURIE
                                               SEAN P. MOONEY
 3                                             LINKLATERS LLP

 4                                             AND

 5                                             RYAN W. KOPPELMAN
                                               ALSTON & BIRD LLP
 6

 7                                             /s/ Adam S. Lurie
                                               Adam S. Lurie
 8
                                               Attorneys for Plaintiff GENFIT S.A.
 9
10                                             I hereby attest that I have on file all
                                               holographic signatures corresponding
11                                             to any signatures indicated by a
                                               conformed signature (/s/) within this
12                                             e-filed document.
                                               /s/ Ryan W. Koppelman
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                          - 34 -
                                       COMPLAINT
